DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       In the preliminary amendment filed on 04/08/2020 claims 9-16 are canceled, and claims 1-8 and 17-25 are presented for examination.

Priority

3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN20170109318136, filed on 10/09/2017 and Application No. CN2017109520594, filed on 10/13/2017.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        Claim 1-8 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al (PG Pub NO 2013/0207913).

As in claim 1, Takashima et al discloses an anti-accidental touch detection method, applied to a terminal [(Abstract, Fig 8 and Par 10, 12 and 18) discloses detecting unintentional touch (i.e. intended or not intended operation) on a touch-sensitive device], wherein the method comprises: 
when the terminal is in a first interface scenario, in response to detecting that a screen is touched, determining to perform anti-accidental touch detection by using a first anti-accidental touch detection parameter; (Fig 8, 24 and Par 0102-
and when the terminal is in a second interface scenario, in response to detecting that the screen is touched, determining to perform anti-accidental touch detection by using a second anti-accidental touch detection parameter, (Fig 9, 24 and 105-0107) discloses performing anti-accidental touch detection based on another scenario wherein the screen is touched, said device perform anti-accidental touch detection by using a second anti-accidental touch detection parameter
wherein the first interface scenario is different from the second interface scenario [(Fig 8-13, 24) discloses different operation/use scenario of said device],
 and the first anti-accidental touch detection parameter is different from the second anti-accidental touch detection parameter; (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses the first and second interface anti-accidental touch detection parameter are different (i.e. shape and size)
and the first anti-accidental touch detection parameter and the second anti-accidental touch detection parameter each comprise at least one of an abnormal-shape touch image attribute. (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses anti-accidental touch detection parameter comprises at least one of an abnormal-shape touch image attribute (i.e. the shape of the touch 630 may be used to determine the touch was inadvertent)
but fails to explicitly disclose touch detection parameter comprising at least one quantity of frames for detecting an image. However (Fig 13 and Par 0122) 

As in claim 2, Takashima et al discloses the method according to claim 1, wherein the abnormal-shape touch image attribute comprises at least one of a shape of an abnormal-shape touch image, an area of the abnormal-shape touch image, and long and short axis thresholds of the abnormal-shape touch image. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises an abnormal-shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel).

As in claim 3, Takashima et al discloses the method according to claim 1, wherein the quantity of frames for detecting the image is determined based on a frame reporting rate of the screen and a tolerance time of a user. (Fig 13 and Par 0122) discloses time variance as the device detects user input (i.e. quantity of frames). 

As in claim 4, Takashima et al discloses the method according to claim 1, wherein the first interface scenario or the second interface scenario is a lock screen interface, and an anti-accidental touch detection parameter corresponding to the lock screen interface comprises: a shape of an abnormal-shape touch image is a capacitive image shape, an area of the abnormal-shape touch image is greater than a first specified area, and the quantity of frames for detecting the image is single frame detection. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel). The area of the touch image shape is compared to data base. But fails to disclose the first interface scenario or the second interface scenario is a lock screen interface. However Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock-screen or camera operation). Thus having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said operation performed on said device when said scenario would lock screen interface or another operation in order to prevent unintended operation, and increase user operability and reliability.

As in claim 5, Takashima et al discloses the method according to claim 1, wherein the first interface scenario or the second interface scenario is a call interface, and an anti-accidental touch detection parameter corresponding to the call interface comprises: a shape of an abnormal-shape touch image is a circle or a long bar shape, long and short axis thresholds of the abnormal-shape touch image are less than specified long and short axis thresholds, and the quantity of frames for detecting the image meets a predetermined range of a frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose the first interface scenario or the second interface scenario is a lock screen interface. However Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock screen or camera operation). Thus having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said operation performed on said device when said scenario would call interface or another operation in order to prevent unintended operation, and increase user operability and reliability.

As in claim 6, Takashima et al discloses the method according to claim 1, wherein the first interface scenario or the second interface scenario is a password interface, and an anti-accidental touch detection parameter corresponding to the password interface comprises: a shape of an abnormal-shape touch image is a capacitive image shape, an area of the abnormal-shape touch image is less than a second specified area, and the quantity of frames for detecting the image is greater than a specified frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose the first interface scenario or the second interface scenario is a password interface. However Takashima et al discloses determining anti-accidental touch detection on touch screen device; wherein said device would obviously have different operation scenario (i.e. call, text, lock/unlock screen or camera operation) on said electronic device. Thus having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said operation performed on said device when said scenario would password interface or another operation in order to prevent unintended operation, and increase user operability and reliability.

As in claim 7, Takashima et al discloses the method according to claim 1, wherein the first interface scenario or the second interface scenario is an input method interface [(Fig 9, 10) discloses touch input on touch screen (i.e. input method interface)], and an anti-accidental touch detection parameter corresponding to the input method interface comprises: an area of an abnormal-shape touch image is less than an area of a finger image, and the quantity of frames for detecting the image is single frame detection. (Fig 5, 13-15 and Par 0119) discloses the use of area/size of an abnormal-shape touch image in relation to finger image in a database that is performed within a given time period (i.e. points after touching for a predetermined amount of time having passed) in order to determine whether the touch input is intentional or not intentional. 

As in claim 8, Takashima et al discloses the method according to claim 1, wherein after the terminal performs the anti-accidental touch detection, the method further comprises: generating touch feedback if the terminal determines, based on the first N frames of images in the quantity of frames for detecting the image, that a non-accidental touch operation is detected, wherein N is a positive integer greater than or equal to 1; and recalling generated touch feedback and performing accidental touch feedback if the terminal determines, based on a frame of image other than the first N frames of images in the quantity of frames for detecting the image, that an accidental touch operation is detected. (Fig 13 and Par 0122-0124) discloses performing anti-accidental touch detection during a given time period (i.e. frame) wherein a touch feedback is given to the user by performing an input when the input is intended and ignoring (i.e. recalling) said input then the detected touch input is unintended. 

As in claim 17, Takashima et al discloses an electronic terminal (Fig 1), comprising one or more processors (Fig 1 item 3), one or more memories (Fig 1 item 5), a display (14), and an input/output device (6/20), wherein the display, the input/output device, and the one or more memories are all connected to the processor by using a bus (Fig 1); 
the display is configured to display an interface; the input/output device is configured to detect a touch operation of a user; (Fig 1-4, 7) disclose touch screen display
the one or more memories are configured to store program code to be executed by the processor;(Fig 1 item 5 and Par 0050) discloses memory that store program code to be executed by the processor 
 and the one or more processors are configured to invoke the program code stored in the memory to perform the following functions: (Fig 1 item 3 and Par 0049,0050) discloses control unit 3 controls various types of application programs
when the terminal is in a first interface scenario, in response to detecting by the input/output device that a screen is touched, determining to perform anti-accidental touch detection by using a first anti-accidental touch detection parameter; (Fig 8, 24 and Par 0102-0104) discloses performing anti-accidental touch detection based on one scenario of gripping said device by using a first anti-accidental touch detection parameter 
and when the terminal is in a second interface scenario, in response to detecting by the input/output device that the screen is touched, determining to perform anti-accidental touch detection by using a second anti-accidental touch detection parameter, (Fig 9, 24 and 105-0107) discloses performing anti-accidental touch detection based on another scenario wherein the screen is touched, said device 
wherein the first interface scenario is different from the second interface scenario, (Fig 8-13, 24) discloses different operation/use scenario of said device
and the first anti-accidental touch detection parameter is different from the second anti-accidental touch detection parameter, (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses the first and second interface anti-accidental touch detection parameter are different (i.e. shape and size)
and the first anti-accidental touch detection parameter and the second anti-accidental touch detection parameter each comprise at least one of an abnormal-shape touch image attribute. (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses anti-accidental touch detection parameter comprises at least one of an abnormal-shape touch image attribute (i.e. the shape of the touch 630 may be used to determine the touch was inadvertent)
but fails to explicitly disclose touch detection parameter comprising at least one quantity of frames for detecting an image. However (Fig 13 and Par 0122) discloses time variance between initial input and final input of touch as the device detects user input. Thus given quantity of frames for detecting touch would obviously depends on time having passed, it would have been obvious to an ordinary skilled person in the art to deduce said time would equate to quantity of frames in a touch screen display  wherein touch detection would obviously be detected in a given frame quantity (time period).


As in claim 18, Takashima et al discloses the terminal according to claim 17, wherein the abnormal-shape touch image attribute comprises at least one of a shape of an abnormal-shape touch image, an area of the abnormal-shape touch image, and long and short axis thresholds of the abnormal-shape touch image. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises an abnormal-shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel).

As in claim 19, Takashima et al discloses the terminal according to claim 17, wherein the quantity of frames for detecting the image is determined based on a frame reporting rate of the screen and a tolerance time of the user. (Fig 13 and Par 0122) discloses time variance as the device detects user input (i.e. quantity of frames).

As in claim 20, Takashima et al discloses the terminal according to claim 17, wherein the first interface scenario or the second interface scenario is a lock screen interface, and an anti-accidental touch detection parameter corresponding to the lock screen interface comprises that a shape of an abnormal-shape touch image is a capacitive image shape, an area of the abnormal-shape touch image is greater than a first specified area, and the quantity of frames for detecting the image is single frame detection. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution 

As in claim 21, Takashima et al discloses the terminal according to claim 17, wherein the first interface scenario or the second interface scenario is a call interface, and an anti-accidental touch detection parameter corresponding to the call interface comprises that a shape of an abnormal-shape touch image is a circle or a long bar shape, long and short axis thresholds of the abnormal-shape touch image are less than specified long and short axis thresholds, and the quantity of frames for detecting the image meets a predetermined range of a frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the 

As in claim 22, Takashima et al discloses the terminal according to claim 17, wherein the first interface scenario or the second interface scenario is a password interface, and an anti-accidental touch detection parameter corresponding to the password interface comprises that a shape of an abnormal-shape touch image is a capacitive image shape, an area of the abnormal-shape touch image is less than a second specified area, and the quantity of frames for detecting the image is greater than a specified frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values 

As in claim 23, Takashima et al discloses the terminal according to claim 17, wherein the first interface scenario or the second interface scenario is an input method interface, and an anti-accidental touch detection parameter corresponding to the input method interface comprises that an area of an abnormal-shape touch image is less than an area of a finger image, and the quantity of frames for detecting the image is single frame detection. (Fig 5, 13-15 and Par 0119) discloses the use of area/size of an abnormal-shape touch image in relation to finger image in a database that is performed within a given time period (i.e. points after touching for a predetermined amount of time having passed) in order to determine whether the touch input is intentional or not intentional.

As in claim 24, Takashima et al discloses the terminal according to claim 17, wherein the one or more processors are further configured to: after performing anti-accidental touch detection, generate touch feedback if the processing unit determines, based on first N frames of images in the quantity of frames for detecting the image, that a non-accidental touch operation is detected, wherein N is a positive integer greater than or equal to 1; and recall generated touch feedback and perform accidental touch feedback if the processing unit determines, based on a frame of image other than the first N frames of images in the quantity of frames for detecting the image, that an accidental operation is detected. (Fig 13 and Par 0122-0124) discloses performing anti-accidental touch detection during a given time period (i.e. frame) wherein a touch feedback is given to the user by performing an input when the input is intended and ignoring (i.e. recalling) said input then the detected touch input is unintended.

As in claim 25, Takashima et al discloses a nonvolatile computer-readable storage medium, wherein the computer-readable storage medium stores an instruction, and when the instruction is run on a computer, the computer is enabled to perform the method according to any one of claims 1. (Fig 1 and Par 0049-0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                  09/08/2021